UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2186



RICHARD A. PATTERSON,

                                              Plaintiff - Appellant,

          versus


THE CITY OF COLUMBIA, a municipality of the
State of South Carolina; J. P. SMITH; W. A.
EVANS; DEIDRE PRIESTER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (CA-95-1522-3-23)


Submitted:   April 16, 1998                 Decided:   April 28, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard A. Patterson, Appellant Pro Se. Robert Gordon Cooper,
Columbia, South Carolina; Danny Calvert Crowe, TURNER, PADGET,
GRAHAM & LANEY, P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Patterson v. City of Colum-
bia, No. CA-95-1522-3-23 (D.S.C. Aug. 5, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2